Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 04/14/2022 are acknowledged.
According to the Amendments to the claims, claims 11-12, 19-20 and 27 has /have been amended, claims 1-10 were previously cancelled, claim 30 has /have been added.  Accordingly, claims 11-30 are pending in the application.  An action on the merits for claims 11-30 are as follow.
The previous Claim Objections and 112 (b) Claim Rejections, objections to the specification and objections to the Drawing are withdrawn in accordance with applicant's amendment to the claims and the specification with no new matter added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation “a cooking chamber element configured to at least partially directly bound the cooking chamber”. In [0004] of the specification stating: having at least one cooking chamber element which at least partially bounds the cooking chamber. There is no described about “a cooking chamber element configured to at least partially directly bound the cooking chamber” in the specification, therefore, “a cooking chamber element configured to at least partially directly bound the cooking chamber” constitute new matter.
	Claim 19 recites the limitation “a cooking chamber element configured to at least partially directly bound the cooking chamber”. In [0004] of the specification stating: having at least one cooking chamber element which at least partially bounds the cooking chamber. There is no described about “a cooking chamber configured to at least partially directly bounds the cooking chamber” in the specification, therefore, “a cooking chamber configured to at least partially directly bound the cooking chamber” constitute new matter.
	Claim 27 recites the limitation “a cooking chamber element that at least partially directly bounds the cooking chamber”. In [0004] of the specification stating: having at least one cooking chamber element which at least partially bounds the cooking chamber. There is no described about “a cooking chamber element that at least partially directly bounds the cooking chamber” in the specification, therefore, “a cooking chamber element that at least partially directly bounds the cooking chamber” constitute new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-19 and 22-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Akiyoshi et al. (US 4,675,507).
Regarding Independent Claim 11, Akiyoshi et al. disclose a cooking appliance device, comprising:
a heating unit (a planar heater 8, Fig 5) including a heating element (heating element 8a, Fig 5) for heating a cooking chamber (heating chamber 1, Figs 5-8) in a heating operating state (heat cooking apparatus having a flat flexible heater, Title); and
a cooking chamber element (an attaching plate 9a, enamel layer 11 and heating chamber ceiling 14, Figs 5-8) configured to at least partially directly bound the cooking chamber (see Figs 5-8) and having a part region with a surface shape (9a, 11 and 14 each having a part region with a surface shape, see Fig 5) which changes in the heating operating state in response to a thermal expansion of the cooking chamber element (9a, 11 and 14 each will deform by thermal expansion with the temperature rise in the apparatus),
said heating unit including an adapting element (winding base 8b and insulating plates 8c, Figs 6-7, Col 6 line 2-4) arranged at least in part on the cooking chamber element (see Figs 6-7) and having in facing relation to the part region a surface which adapts in the heating operating state to the surface shape of the part region (see details in Fig 6).
Regarding Independent Claim 19, Akiyoshi et al. disclose a cooking appliance, comprising a cooking appliance device (heat cooking apparatus having a flat flexible heater, Title), said cooking appliance device comprising a heating unit (a planar heater 8, Fig 5) including a heating element (heating element 8a, Fig 5) for heating a cooking chamber (heating chamber 1, Figs 5-8) in a heating operating state, and a cooking chamber element (an attaching plate 9a, enamel layer 11 and heating chamber ceiling 14, Figs 5-8) configured to at least partially directly bound the cooking chamber (see Fig 5) and having a part region with a surface shape (9a, 11 and 14 each having a part region with a surface shape, see Fig 5) which changes in the heating operating state in response to a thermal expansion of the cooking chamber element (9a, 11 and 14 each will deform by thermal expansion with the temperature rise in the apparatus), said heating unit including an adapting element (winding base 8b and insulating plates 8c, Figs 6-7, Col 6 line 2-4) arranged at least in part on the cooking chamber element (see Figs 6-7) and having in facing relation to the part region a surface which adapts in the heating operating state to the surface shape of the part region (see details in Fig 6).
Regarding Independent Claim 27, Akiyoshi et al. disclose a method for operating a cooking appliance device (heat cooking apparatus having a flat flexible heater, Title), said method comprising:
heating in a heating operating state a cooking chamber (heating chamber 1, Figs 5-8) of the cooking appliance device by a heating element of a heating unit (a planar heater 8, Fig 5), thereby changing a surface shape of a part region of a cooking chamber element (an attaching plate 9a, enamel layer 11 and heating chamber ceiling 14, Figs 5-8) that at least partially directly bounds the cooking chamber (see Fig 5) in response to a thermal expansion of the cooking chamber element (9a, 11 and 14 each will deform by thermal expansion with the temperature rise in the apparatus); and
	adapting in the heating operating state an adapting element (winding base 8b and insulating plates 8c, Figs 6-7, Col 6 line 2-4) of the heating unit, arranged at least in part on the cooking chamber element, to the surface shape of the part region (see details in Fig 6).
Regarding Claims 14-18, 22-26 and 28-29, Akiyoshi et al. further disclose:
Claims 14, 22 and 28 respectively, wherein the heating element (8a) is at least partially arranged between the cooking chamber element (9a) and the adapting element (8b and 8c, Figs 6-7).
	Claims 15, 23 and 29 respectively, wherein the heating element (8a) and the adapting element (8b and 8c) are in contact (see Figs 6-7).
Claims 16 and 24 respectively, wherein the adapting element (8b and 8c) is configured to be at least partially flexible (made of heat resistant and insulating material such as mica, Col 6 line 1-5).
Claims 17 and 25 respectively, wherein the adapting element is made at least partially of an electrically insulating material (made of … insulating material such as mica, Col 6 line 1-5).
Claims 18 and 26 respectively, wherein the adapting element is configured to be slotted (see slotted on 8c in Fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi et al. (US 4,675,507).  
Regarding Claim 12, Akiyoshi et al. further disclose wherein the heating unit has a minimum first spacing from the cooking chamber element in a non-heated operating state of the heating element (see 8 has a minimum first spacing from 9a in a non-heated operating state of 8a, Fig 6), said heating unit having in the heating operating state a minimum second spacing from the cooking chamber element (a minimum second spacing- heater 8 and 9a deform by the thermal expansion with the temperature rise in the apparatus, Col 6 line 16-21); 
Akiyoshi et al. disclose the invention substantially as claimed and as discussed above; except wherein the minimum second spacing differs at most by 10% from the minimum first spacing.
Since this limitation involved only the difference of distance arrangement between the minimum first spacing and the minimum second spacing of the cooking appliance device, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that this kind of arrangements solve any stated problem or is for any particular purpose (see [0007] of the Spec.). It would have been an obvious matter of design choice to modify Akiyoshi et al. to obtain this limitation as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Akiyoshi et al. with further teaching of wherein the minimum second spacing differs at most by 10% from the minimum first spacing; because Akiyoshi et al. teach, in Col 6 line16-21, that providing an excellent arrangement of heater in a cooking appliance device so that the attaching plate 9a can expand in a planar direction freely during operation because the stepped screw 12 is loosely received in the slotted hole.
 Regarding Claim 20, Akiyoshi et al. further disclose wherein the heating unit has a minimum first spacing from the cooking chamber element in a non-heated operating state of the heating element (see 8 has a minimum first spacing from 9a in a non-heated operating state of 8a, Fig 6), said heating unit having in the heating operating state a minimum second spacing from the cooking chamber element (a minimum second spacing- heater 8 and 9a deform by the thermal expansion with the temperature rise in the apparatus, Col 6 line 16-21); 
Akiyoshi et al. disclose the invention substantially as claimed and as discussed above; except wherein the minimum second spacing differs at most by 5% from the minimum first spacing.
Since this limitation involved only the difference of distance arrangement between the minimum first spacing and the minimum second spacing of the cooking appliance device, and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that this kind of arrangements solve any stated problem or is for any particular purpose (see [0007] of the Spec.). It would have been an obvious matter of design choice to modify Akiyoshi et al. to obtain this limitation as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Akiyoshi et al. with further teaching of wherein the minimum second spacing differs at most by 5% from the minimum first spacing; because Akiyoshi et al. teach, in Col 6 line16-21, that providing an excellent arrangement of heater in a cooking appliance device so that the attaching plate 9a can expand in a planar direction freely during operation because the stepped screw 12 is loosely received in the slotted hole.
Regarding Claim 30, Akiyoshi et al. further disclose wherein the adapting element comprises a plate-shaped portion (winding base 8b and insulating plates 8c, Col 6 line 2-4, see details in Figs 6-7), and the entire heating element (8a) is located between the plate-shaped portion and the cooking chamber element (8a is located between 8b and 9a, see detains in Fig 6).
Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi et al. (US 4,675,507) in view of Farachi et al. (US 2010/0059513 A1).  
Regarding Claims 13 and 21 respectively, Akiyoshi et al. disclose the invention substantially as claimed and as discussed above; except Claims 13 and 21; 
Farachi et al. teach an oven comprises a box structure (oven 1, Fig 1, [0018]), with heating element (electrically power means 16 generating a magnetic field, [0019], a plurality of panels or tiles 21 of ferrite, [0022], Fig 1) is configured as an induction heating element (electric induction oven, Title).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Akiyoshi et al. with Farachi et al.’s further teaching of Claims 13 and 21 respectively, wherein the heating element (taught by Akiyoshi et al. already) is configured as an induction heating element; because Farachi et al. teach, in Para. [0019] that providing an excellent induction heating oven with means are connected together to form a single sandwich of layered structure 20 which is easy to handle and to fit to the corresponding oven wall ([0019]).
Response to Arguments
Applicant’s arguments with respect to Claims 11-30 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
Applicant’s arguments filed 04/14/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761